Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 06/11/2020. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 10 and 19 recite “to permit the student learner to grow their skills”.  It appears the claim was intended to recite “to permit the student learner to grow his or her skills”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 19 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1, 10 and 19 recite, in part, “people and ideas contextually relevant to the student learner” and “contextually relevant educational content”. The term “contextually relevant” is found to be indefinite in terms of the knowledge in the art.
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
	In the instant application, the published specification does not provide examples, standards, requirements, or guidance for a skilled artisan to understand when people and ideas are contextually relevant to the student learner or when educational content is contextually relevant. “People” and/or “ideas” and/or “educational content” that may be  “contextually relevant” for a particular person may not be so for another. The claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim. In view of the foregoing, the metes and bounds of the claim cannot be discerned.
	Additionally, it is not clear which learner “the student learner” (e.g., in “connecting the student learner”, “contextually relevant to the student learner”, “feedback from the student learner”, “the peers to the student learner”, “expertise of the student learner”, “tracking growth by the student learner”)  is referring to in view of preceding recitation of “student learners”. As a result, the metes and bounds of the claim cannot be discerned.
	In claims 5-6 and 14-15, there is a lack of antecedent basis for “the remote device utilized by the student learner”.
	In claim 8, it is unclear whether “threshold scores” is intended to be same as or different from “threshold scores” recited in parent claim 7. As a result, the metes and bounds of the claim cannot be discerned.
	In claim 10, there is a lack of antecedent basis for “the system” in “the student learner interface of the system”.
	In claim 12, it is unclear whether “the system” is referring to “the system” in parent claim 11 or “the system” in parent claim 10.
	In claim 17, there is a lack of antecedent basis for “the threshold scores”.
	Dependent claims 1-9, 11-18 and 20 are rejected for their incorporation of the above through their dependencies.
	In view of the above rejections under 35 USC § 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A system comprising:”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[a]  A system comprising:
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[b]  a memory to store instructions
The memory is an additional element – a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[c]  a processor to execute the instructions stored within the memory
The processor is an additional element – a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Executing instructions stored within the memory is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[d]  a database system communicably interfaced with the system to store educational content
The database system is an additional element – a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Storing educational content is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[e]  and a student learner interface of the system, via which the system is to send and receive Graphical User Interface (GUI) interactions between the system and remote devices utilized by student learners
The student learner interface, Graphical User Interface (GUI) and remote devices are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Sending and receiving GUI interactions educational content is insignificant extra-solution activity (i.e., data transmission and data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[f]  wherein the student learner interface of the system is to perform at least the following operations: connecting the student learner with people and ideas contextually relevant to the student learner
Connecting the student learner with people and ideas contextually relevant to the student learner via the student learner interface is insignificant extra-solution activity (i.e., data gathering and presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The student learner interface is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[g] receiving selections from the student learner identifying growth opportunities of interest to the student learner
Receiving selections from the student learner is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[h]  pushing contextually relevant educational content to the student learner based on the selections received from the student learner to permit the student learner to grow their skills and to inspire other student learners through the student learner interface of the system
Pushing contextually relevant educational content is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could receive a student learner’s answers to questions via visual observation of the learner’s responses to questions. See 2019 Memorandum 52.
[i] receiving feedback from the student learner about peers and pushing feedback from the peers to the student learner to support community growth
Receiving feedback from the student learner is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[j]  and systematically tracking growth by the student learner in a subject matter area corresponding to the educational content to level up the expertise of the student learner
Systematically tracking growth by the student learner in a subject matter area is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could monitor and evaluate student progress. See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the published Specification discloses various generic computer hardware and/or software components to accomplish the recited operations. For example, ¶ 58:…operations described in accordance with such embodiments may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause a specialized and special-purpose processor having been programmed with the instructions to perform the operations described herein …; ¶ 59:…apparatus may be specially constructed for the required purposes, or it may be a special purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer-readable storage medium, such as, but not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus; ¶ 60:…Various customizable and special purpose systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform the required method steps; ¶ 63:…operations described in accordance with such embodiments may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause a special-purpose processor programmed with the instructions to perform the operations….; ¶ 65:… user interface (e.g., GUI) 198 of the mobile computing device 199…; ¶ 66:…GUI of the mobile computing device…; ¶ 127:…mobile devices; ¶ 151:… user's GUI displayed to some computing device; ¶ 160:…transmitted to and displayed directly upon the GUI display of all users' mobile computing devices via the mobile app… ; ¶ 208:…machine may operate in the capacity of a server or a client machine in a client -server network environment, as a peer machine in a peer-to-peer (or distributed) network environment, as a server or series of servers within an on-demand service environment. Certain embodiments of the machine may be in the form of a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, computing system, or any machine capable of executing a set of instructions (sequential or otherwise) that specify and mandate the specifically configured actions to be taken by that machine pursuant to stored instructions; ¶ 183:… the educational growth platform is one of the first mobile-first designed platforms, thus permitting it to be fully functional on both mobile solutions as well as desktop solutions, such as conventional PCs; ¶ 210:…Processor 1302 may also be one or more special-purpose processing devices such as an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like…  The lack of details about the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices indicates that these additional elements  are generic computer components, performing generic functions. The originally filed Specification indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The executing instruction [c], storing educational content [d], sending and receiving GUI interactions [e],  connecting the student learner with people and ideas [f], receiving selections from the student learner [g], and receiving feedback from the student learner [h], as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity (data gathering, transmission and presentation) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “systematically tracking growth by the student learner in a subject matter area” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of implementing an
individualized educational growth platform with user-aware feeds and user directed progression. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above.
	The published Specification merely refers to the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the executing instruction [c], storing educational content [d], sending and receiving GUI interactions [e],  connecting the student learner with people and ideas [f], receiving selections from the student learner [g], and receiving feedback from the student learner [h] steps are insignificant extra-solution activity (i.e., data gathering, storing data, data transmission) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). The courts have recognized the following computer functions to be well-understood, routine, and conventional functions in particular fields when they are claimed in a merely generic manner: i. Receiving or transmitting data over a network , e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). See MPEP 2106.05(d), II. Additionally, the Berkheimer Memorandum, Section III (A)(1) states: “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element”. The operations of the memory, processor, database system,  student learner interface, Graphical User Interface (GUI), and remote devices are well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., presenting, monitoring, determining and outputting information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer functions [c], [d], [e], [f], [g], and [h] are well-understood, routine, and conventional functions as they are claimed in a merely generic manner.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing, sending and receiving, connecting, receiving, pushing, receiving and tracking is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 10:
	 Independent claim 10 is a mobile computing device having functionality configured thereupon to interact with a cloud based on-demand educational growth platform, wherein the mobile device comprises elements comparable to those of representative claim 1 to perform steps comparable to those of representative claim 1. Accordingly, independent claim 10 is rejected similarly to independent claim 1.
In regard to independent Claim 19:
	Independent claim 19 is a non-transitory computer readable storage media having instructions stored thereupon that, when executed by a system having at least a processor and a memory therein, the instructions cause the processor of the system to perform operations including steps using elements comparable to those of representative claim 1. Accordingly, independent claim 19 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-9, 11-18 and 20 include all the limitations of respective  independent claims 1, 10 and 19 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 10 and 19 Dependent claims 2-9, 11-18 and 20  only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. Each of the additional claim elements, e.g., the educational growth platform (claims 2 and 11), the cloud based on-demand educational growth platform (claim 3), the remote device utilized by the student learner (claims 5-6 and 14-15) is recited as being used according to its conventional purpose in a conventional manner. All of the additional claim elements associated computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). None of these activities is used in some unconventional manner nor does any produce some unexpected result. See published Spec. ¶ 42: “…ThriveCast implements an educational growth platform which is available on desktop, or through the Apple and Google Play stores for phones and tablets, built using NodeJS and React Redux, and hosted on AWS using a ‘thin and light’ platform infrastructure with interoperable APIs and a user-aware feed”. An invocation to use known technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Hence, as noted above in reference to Berkheimer, the generically recited educational growth platform, cloud based on-demand educational growth platform and remote device utilized by the student learner are well-understood or routine or conventional (or an equivalent term), and as such are invoked merely as tools. Dependent claims 2-9, 11-18 and 20  only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 1-9, 11-18 and 20 integrates the judicial exception into a practical application. While dependent claims 2-9, 11-18 and 20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-9, 11-18 and 20  are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fieldman (US 10540906 B1).
Re claims 1, 10 and 19:
	[Claim 1]  Fieldman discloses a system comprising: a memory to store instructions; a processor to execute the instructions stored within the memory; a database system communicably interfaced with the system to store educational content; and a student learner interface of the system, via which the system is to send and receive Graphical User Interface (GUI) interactions between the system and remote devices utilized by student learners; wherein the student learner interface of the system is to perform at least the following operations: connecting the student learner with people and ideas contextually relevant to the student learner (at least Fig. 1 and associated text: Online Social Education Network (OSEN) or Online Social Education System (OSES); FIGS. 6-10, 10A, 11-14, and 16-22, and 24 illustrate example screenshots of various GUIs which may be used for facilitating activities relating to one or more of the online social education aspects; col 2, line 61 col 3, line 9:… provide remote user access to a collaborative, online educational discussion medium (“OEDM”); generate a first student graphical user interface (“first Student GUI”) which is customized for use by a first student user accessing the OEDM; monitor the first student user's interactions with the OEDM; dynamically identify, using information relating to the first student user's interactions with the OEDM, a first topic of educational subject matter which the first student user is interested in studying or learning about via the OEDM; display to the first student user, via the first Student GUI, a first portion of filtered content, the first portion of filtered content including first content relating to the first topic of educational subject matter; and dynamically filter out from the first portion of filtered content, OEDM discussion threads which do not relate to the first topic of educational subject matter; col 16, line 28-30:…OSES Server may be configured or designed to generate and display customized Interactive Study Wall GUIs to different users…); receiving selections from the student learner identifying growth opportunities of interest to the student learner; pushing contextually relevant educational content to the student learner based on the selections received from the student learner to permit the student learner to grow their skills and to inspire other student learners through the student learner interface of the system (at least col 9, line 51 – col 10, line 51:…the OSES may evaluate the student based on his or her performance on practice tool or test, and may use the evaluation results to dynamically select, modify, and/or filter selected posts which are displayed on the user's personalized Interactive Study Wall…if the OSES determines that a given user is less proficient in nonlinear functions, the system may dynamically filter the posts displayed on the user's Interactive Study Wall to cause more posts relating to nonlinear functions to be displayed on the user's Interactive Study Wall…the posts displayed on the user's Interactive Study Wall may also be based on a “pre-test” that asks students questions on a variety of topics to assess which topics the student does or does not understand…the posts displayed on the user's Interactive Study Wall may also be based on a “self-assessment” such as, for example, student checking off what they understand/don't understand. Interactive Study Wall users can mark posts as “high/medium/low” or “conceptual” vs. “skills-focused” to identify the perceived level of difficulty or complexity of a given post, which may be shared with other users, and may also be utilized by the OSES. In this way, the OSES may improve some aspects of students' academic performance and, may promote a sense of connectedness and positive peer engagement that promotes active learning…in the OSES, the user's interests and needs are continually shifting and changing as the user continues to learn and digest new educational curriculum…; col 13, lines 31-46: filtering personalization for one or more students/users may be based, at least partially, on one or more of the following criteria (or combinations thereof): posts for which a student/user has flagged as being of interest (e.g., user has clicked on “like” button); posts with which a student/user has actively engaged/interacted; student performance (e.g., how well student performs on practice tools); student inputs/self-assessment; tags/classifications associated with one or more Interactive Study Wall posts (e.g., high difficulty, medium difficulty, low difficulty, conceptual, skills-based, standards (e.g. Common Core Math, state-based standards, geometry, algebra, fractions, etc.) Dynamic whiteboard functionality; col 20, lines 39-52: Post/Thread filtering functionality (e.g., 620) for enabling student users to selectively include or exclude posts/threads by defining, configuring and/or setting various filtering criteria; col 321, lines 51-62: FIG. 11, the Interactive Study Video Discussion Thread GUI 1101 may include, but are not limited to, one or more of the following (or combinations thereof): Video Presentation portion 1150, which may be configured or designed to display one or more educational/tutorial videos relating to specific subject matter selected by the user (e.g., “Identify A Graph From An Equation”) Discussion Thread portion 1110, which may be configured or designed to enable users to post questions and/or comments relating to the video being presented in the Video Presentation portion 1150); receiving feedback from the student learner about peers and pushing feedback from the peers to the student learner to support community growth; and systematically tracking growth by the student learner in a subject matter area corresponding to the educational content to level up the expertise of the student learner (at least col 41, line 63 – col 42, line 17: FIG. 23, a dynamic feedback loop may be created to facilitate the Online Social Education System in automatically and dynamically updating the educational curriculum topic(s)/section(s) which the system identifies or determines as best representing the subject matter which a given user is currently studying or learning about…as the student and teacher users interact with the tagged discussion threads, posts, comments, etc., their activities and actions may be continuously and/or periodically monitored by the Online Social Education System and used to automatically and dynamically update the list of “relevant” educational curriculum topic(s)/section(s) which the system identifies or determines as best representing the subject matter which the user is currently studying or learning about. This updated list of “relevant” educational curriculum topic(s)/section(s) may then be used by the system to create, assign, adjust, modify, or refine the various set(s) of tag(s) that are (or are to be) associated with the various Interactive Study Wall discussion threads, posts, comments, etc., including, for example, untagged discussion threads/posts/comments and previously tagged discussion threads/posts/comments; col 47, lines 18-28: the OSES Server may analyze each received post/comment in order to determine and/or assign one or more curriculum category attributes for each post…the OSES Server may parse the content of a given post in order to identify or determine the primary topic(s) and/or subject matter of that post…the assigned curriculum category attributes for a given post may be selected based upon the degree of relatedness or relevancy between a given curriculum category attribute and the identified topics and/or subject matter of a given post). 
	It is important to note that, at least the following claim limitations; “to permit the student learner to grow their skills and to inspire other student learners through the student learner interface of the system”, “to support community growth” and “to level up the expertise of the student learner, are considered to recite an intended use and, as such, are not pertinent to the anticipation analysis (or do not distinguish the claim from the prior art of Fieldman).
	 [Claim 10]  Independent claim 10 is a mobile computing device having functionality configured thereupon to interact with a cloud based on-demand educational growth platform, wherein the mobile device comprises elements comparable to those of representative claim 1 to perform steps comparable to those of representative claim 1. Accordingly, independent claim 10 is rejected similarly to independent claim 1.
	 [Claim 19]  Independent claim 19 is a non-transitory computer readable storage media having instructions stored thereupon that, when executed by a system having at least a processor and a memory therein, the instructions cause the processor of the system to perform operations including steps using elements comparable to those of representative claim 1. Accordingly, independent claim 19 is rejected similarly to independent claim 1.
Re claims 2 and 11:
	[Claims 2 and 11]  Fieldman discloses an educational growth platform to Claims-45-Attorney Docket No.: 37864.619 (M19-297P^-US1)perform the operations by the student learner interface (at least Interactive Study Wall throughout the reference, for example, col 7, lines 32-43: an online, “Interactive Study Wall”, where students can ask/post questions and receive answers from peers (e.g., other students), teachers, and/or other educators (such as, for example, Study Experts). The OE System may include functionality for enabling participants to post questions/responses via drawing graphs, inserting equations, taking/uploading photos and/or videos. In at least one embodiment, Study Experts may function as Interactive Study Wall moderators, and monitor the interactions in real time and/or non-real time, answering questions and reviewing posted threads to ensure the accuracy of the posted replies/responses; Fig 6: Student Interactive Study Wall GUI and associated text).
Re claims 3 and 12:
	[Claims 3 and 12]  Fieldman discloses wherein the system operates as a cloud based on-demand educational growth platform to interact with the student learner via performance of the operations by the student learner interface (at least col 19, lines 1-8: cloud computing systems; Figs 6 and 14: Student Interactive Study Wall GUI and associated text). 
 Re claims 4 and 13:
	[Claims 4 and 13]  Fieldman discloses wherein the educational content stored within the database system comprises one or more of: commissioned educational content; licensed educational content; and educational content generated by one or more student learners interacting with the system (at least Fig. 1, Item 180: remote Database System(s) and associated text; col 18, line 11-13: a given instance of the OSES may access and/or utilize information from one or more associated databases; col 8, lines 22:…educational standards; col 9, lines 32-33: state or national standards associated with the student's needs; col 13, lines 45-46: standards (e.g. Common Core Math, state-based standards, geometry, algebra, fractions, etc.); col 19, lines 22-24: Interactive Study Walls may be specifically configured for facilitating online social education relating to other educational topics/standards/curriculum). 
Re claims 5 and 14:
	[Claims 5 and 14]  Fieldman discloses wherein pushing the contextually relevant educational content to the student learner based on the selections received from the student learner comprises: retrieving the contextually relevant educational content from the database system communicably interfaced with the system; and pushing the retrieved contextually relevant educational content to the GUI at the remote device utilized by the student learner via the student learner interface of the system (at least col 9, lines 56-66: if the OSES determines that a given user is less proficient in nonlinear functions, the system may dynamically filter the posts displayed on the user's Interactive Study Wall to cause more posts relating to nonlinear functions to be displayed on the user's Interactive Study Wall. In some embodiments, the posts displayed on the user's Interactive Study Wall may also be based on a “pre-test” that asks students questions on a variety of topics to assess which topics the student does or does not understand…; col 13, lines 27-31: enabling personalization of users' Interactive Study Wall interactions, such as, for example, filtering posts to specific students (e.g. based on level of student, student's district, school, course enrollment, etc.); col 37, lines 33-67: the Online Social Education System may be configured or designed to utilize the identified educational curriculum (e.g., which the identified student user(s) is/are currently studying/learning about in class) to implement or perform one or more of the following operation(s), action(s), and/or feature(s) (or combinations thereof): Dynamically present filtered and/or customized content (e.g., filtered discussion threads, videos, and/or other types of educational materials) to each of the identified student user(s) such that the filtered content presented to each user relates to the identified educational curriculum (e.g., which that student user is currently studying or currently learning about in class)…in the present example where a student user has been identified as currently studying exponential functions, the Online Social Education System may be configured or designed to dynamically filter the content (e.g., discussion threads, videos, and/or other types of educational materials) presented to the student user such that the student user's personalized Interactive Study Wall includes primarily posts, comments, and/or discussion threads relating to exponential functions). 
Re claims 6 and 15:
	[Claims 6 and 15]  Fieldman discloses wherein the student learner interface of the system is to perform operations further comprising: pushing a group page to the GUI at the remote device utilized by the student learner via the student learner interface of the system; and wherein the group page is to display to the student learner relevant data and alerts to create gamified feedback for the student learner along with data regarding community interactions (at least col 14, line 11 – col 15 line 4: the dynamic whiteboard may provide navigation links for enabling users to navigate to specific pages, page positions, previously bookmarked pages, etc. Leaderboard Functionality… Karma points and/or other awards awarded to users of the Interactive Study Wall may be used to generate leaderboard rankings among selected groups of users… Leaderboard Functionality may be configured or designed to provide the ability for students to compete against their peers (classmates, school mate, etc.)… Personalized leaderboard results/rankings may be automatically and/or dynamically displayed to a given user, based on the identity of the viewing user (and/or other criteria associated with that user). Prizes can be awarded by school, class, period, teacher, district, state, etc. In some embodiments, prizes can be awarded by Study Experts (e.g., moderators) or teachers or by school or district/school system (e.g. charter organizations). Leaderboard Functionality provides additional incentive for users to proactively participate in conversations and other interactions of the Interactive Study Wall).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman, as applied to claim 1 above, in view of Official Notice.
Re claims 7, 16 and 20:
	[Claims 7, 16 and 20]  Fieldman additionally discloses “user experience level (e.g., novice vs. advanced user)” (col 14, lines 40-41); enabling student users to initiate new posts (e.g., via 610), post comments/questions/replies to existing threads/posts (col 20, lines 1-3); “[S]tudents' test scores from previous formative assessments (e.g. benchmarks) Students' test scores from previous summative assessments (e.g. end of course exams) Post difficulty level (e.g., as ranked by algorithms) Post difficulty level (e.g., as ranked by humans) Number of posts started by students Number of comments (replies) made by students Number of karma points received by students” (col 20, lines 60-67); “the OSES is able to dynamically learn what subject matter a student likes, and may dynamically learn or determine the educational curriculum levels: (1) in which the student has demonstrated an adequate understanding or proficiency of specific subject matter, and (2) in which the student has not yet demonstrated an adequate understanding or proficiency of specific subject matter” (col 43, lines 48-55). It is apparent that the above establish user achievement including instituting specific thresholds on module and story counts (number of posts/comments of Fieldman is considered analogous to story counts as both relate to counts of information provided). However, Fieldman appears to be silent on wherein systematically tracking growth by the student learner comprises implementing a micro-certification framework for user achievement including instituting specific thresholds on module and story counts with threshold scores required to attain a micro-certification. The Examiner takes OFFICIAL NOTICE that the concept and advantages of tailored micro-certificates for academic programs were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Fieldman wherein systematically tracking growth by the student learner comprises implementing a micro-certification framework for user achievement including instituting specific thresholds on module and story counts with threshold scores required to attain a micro-certification, so as to predictably yield enhanced techniques for facilitating collaborative, social online education that would not only allow users to demonstrate mastery in a particular area of a curriculum but also earn certification for completing that particular area of the curriculum.
Re claims 8 and 17:
	[Claims 8 and 17]  Fieldman in view of Official Notice appears to be silent on wherein threshold scores are based at least on counts of other student learners that have connected or commented on one or more published stories by the student learner. The Examiner takes OFFICIAL NOTICE that the concept and advantages of setting baseline/expected/threshold scores based on a variety of factors including but not limited to statistics associated with past scores were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Fieldman in view of Official Notice wherein systematically tracking growth by the student learner comprises implementing a micro-certification framework for user achievement including instituting specific thresholds on module and story counts with threshold scores required to attain a micro-certification, so as to predictably yield enhanced techniques for facilitating collaborative, social online education that would allow setting desired baseline/expected/threshold scores for students.
Re claims 9 and 18:
	[Claims 9 and 18]  Fieldman in view of Official Notice teaches or at least suggests wherein the micro-certification is certified by a local group facilitator or an accredited endorsement entity, or both (col 6, lines 64-67: facilitating 1-on-1 tutoring scenarios, small group interactions (in which a small group of peers exchange ideas, or, a small group of students are led by a teacher), and universal group learning; col 7, line 65 – col 8, line 6:…a specific Interactive Study Wall (e.g., Algebra Wall) may be accessible to all students and teachers of a given district or region (such as, for example, school district, county, state, country etc.)…). It would have been prima facie obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Fieldman in view of Official Notice wherein the micro-certification is certified by a local group facilitator or an accredited endorsement entity, or both as this would simply amount to having the local group facilitator or accredited endorsement entity, or both certify the micro-certification in addition to the functions the generally perform.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715